Order entered December 2, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00682-CV

                     BB FIT, LP D/B/A
   MATTISON AVENUE SALON SUITES AND SPA, ET AL., Appellants

                                          V.

             EREP PRESTON TRAIL II, LLC, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-12409

                                     ORDER

      Before the Court is appellants’ December 1, 2022 unopposed second motion

for an extension of time to file their opening brief. We GRANT the motion and

extend the time to December 16, 2022.             We caution appellants that further

extension requests will be disfavored.


                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE